Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group II (claims 9-15) in the reply filed on 11/18/2022 is acknowledged.
Claims 1-8 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups I and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claim 9 discloses: “a fire suppression system for an aircraft, comprising: first, second, third, and fourth fire zones, an air pressure in the first and the second fire zones less than an air pressure in the fourth fire zone”. This limitation, in view of Applicant’s specification, refers to first and second zones, which are disclosed as aircraft engine nacelles, while the third and fourth zones are disclosed as cargo compartments. With this interpretation, it is understood that how the air pressure in the first and second zones (engine nacelles) is less than the air pressure of the fourth zone (cargo compartment). Therefore, it seems like Applicant is trying to claim details of the aircraft, which weren’t positively recited in the claim. This renders the claim indefinite because it is unclear if the aircraft and its details are part of the claimed system or not. This is further indefinite because it is unclear if the claim is supposed to be a combination claim or not, i.e. it’s not clear if the claim is only disclosing a fire suppression system, or if it’s claiming a combination of fire suppression system and an aircraft. 
	Claims 10-15 are indefinite for depending on claim 9. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 and 14-15 are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Gupta (U.S. 6,935,433).
Regarding claim 9, Gupta teaches a fire suppression system for an aircraft (see in Fig 3A), comprising: 
First (defined by engine nacelle 306), second (defined by engine nacelle 308), third (defined by compartment 340), and fourth (defined by compartment 342) fire zones (each of these zones are meant to be protected from fires, i.e. they are fire zones), an air pressure in the first and the second fire zones less than an air pressure in the fourth fire zone (first and second zones are aircraft engine nacelles 306 and 308, which are exposed to low air pressures while in mid-air; while fourth zone 342 is a cargo compartment, which experiences higher air pressures than the engine nacelles while in mid-air); 
first (312) and second (322) reservoirs each containing a fire suppressant (as disclosed in col 2, lines 23-33) and each having a first outlet (first reservoir 312 has a first outlet 370; second reservoir has a first outlet 374) fluidly connected to the first fire zone (both first outlets 370 and 374 connect to the first fire zone 306, as seen in Fig 3A), a second outlet (first reservoir 312 has a second outlet 372; second reservoir has a second outlet 376) fluidly connected to the second fire zone (both second outlets 372 and 376 are connected to the second fire zone 308, as seen in Fig 3A), and a third outlet (first reservoir 312 has a third outlet 314; second reservoir has a third outlet 330), the third outlet of the first reservoir (314) fluidly connected to the third fire zone (314 is connected to the third fire zone 340, as seen in Fig 3A), the third outlet of the second reservoir (330) fluidly connected to the fourth fire zone (330 is connected to fourth fire zone 342, as seen in Fig 3A); 
wherein the third fire zone is fluidly separated from the second reservoir (as seen in Fig 3A, in the event that valve 332 is shut off, the third fire zone 340 will be fluidly separated from the second reservoir 322).
However, Gupta does not teach the system wherein the fourth fire zone is fluidly separated from the first reservoir.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gupta to incorporate a valve (like valve 332) on the outlet 316 of the first reservoir 312, which would optionally separate the fourth zone from the first reservoir, in order to provide extra control and redundancy in the system, which would allow for more dispensing options and better control throughout the system, since valves allow for a number of control parameters to be performed.     
Regarding claim 10, Gupta teaches the fire suppression system of claim 9, wherein the fourth fire zone is connected to the third outlet of the second reservoir through a restrictor configured for lowering a pressure of the fire suppressant circulating therethrough (col 12, lines 14-16 disclose that a fourth venturi 330 and a second valve 334, which are placed in between the fourth zone 342 and the third outlet of the second reservoir 330, reduce the Helium flow inside the fourth section 339, thus acting as a regulator that performs the claimed function).  
Regarding claim 11, Gupta teaches the fire suppression system of claim 9, further comprising a first (defined by the junction of 309, 310 and 311) and a second fitting (defined by the junction of 313, 315 and 317), the first and second fittings each having a first inlet (inlets 309 and 317) connected to the first reservoir (inlets 309 and 317 connect to the first reservoir 312, as seen in Fig 3A), a second inlet (inlets 311 and 315) connected to the second reservoir (inlets 311 and 315 connect to the second reservoir 322, as seen in Fig 3A), and an outlet connected to a respective one of the first and second fire zones (each of the fittings define an outlet 310 and 313 that is connected to first zone 306 and second zone 308, respectively, see Fig 3A).  
Regarding claim 14, Gupta teaches the fire suppression system of claim 9. However, Gupta does not explicitly teach a volume of the fourth fire zone being at least 200 cubic feet (col 3, line 53 discloses the cargo compartment having a 1000 cubic feet volume).
Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select any suitable volume for the fourth fire zone, i.e. cargo compartment, including a volume of at least 200 cubic feet, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art. As it was determined in In re Aller: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 II A). In the present case, Gupta discloses all the general structure of the claim; therefore, it would be obvious to find an optimal or workable volume for the system to function as desired. Furthermore, Applicant has not disclosed any criticality for having the claimed volume. Moreover, it would be obvious to try (see KSR MPEP 2141 III) different volumes to meet any desired storage capabilities and/or to meet any safety regulations regarding zone volume and adequate fire suppression. 
Regarding claim 15, Gupta teaches the fire suppression system of claim 9, wherein the fourth fire zone is accessible from within a cabin of the aircraft and configured to be pressurized during flight (depending on the type of aircraft in which the system is implemented, fourth fire zone 342, i.e. cargo compartment, can be accessible from a cabin and pressurized). Note: based on 112(b) rejection, it is not clear if the aircraft is part of the claimed system or not. In view of the 112(b), Examiner has determined that the fire suppression system of Gupta can be implemented in any type of aircraft, including one with the claimed features.    
Claim 12 is, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Gupta (U.S. 6,935,433) in view of Gatsonides et al (U.S. 8,678,101).
Regarding claim 12, Gupta teaches the fire suppression system of claim 9, wherein the fourth fire zone (342) is connected to the third outlet (330) of the second reservoir through a discharge tube (354) in fluid communication with the fourth fire zone (as seen in Fig 3A). 
However, Gupta does not teach the discharge tube including spaced apart nozzles.
Gatsonides teaches a fire suppression system for an aircraft wherein compartments A, B, and C include discharge tubes that include spaced apart nozzles 56, as seen Fig 1.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gupta to incorporate the teachings of Gatsonides to provide spaced apart nozzles in the fourth fire zone, or any other fire zone, in order to amplify the reach of the fire suppressant, which would ensure the whole volume of the fire zone is protected. 
Claim 13 is, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Gupta (U.S. 6,935,433) in view of Chattaway (U.S. 2019/0022440). 
Regarding claim 13, Gupta teaches the fire suppression system of claim 9. However, Gupta does not teach the system further comprising a pressure-relief valve having an inlet connected to the fourth fire zone and an outlet connected to a region around the fourth fire zone, the pressure-relief valve having an opened configuration and a closed configuration, the pressure-relief valve allowing fluid flow communication between the fourth fire zone and the region through the pressure- relief valve in the opened configuration and blocking fluid flow communication therebetween in the closed configuration.  
Chattaway teaches as fire suppression system for an aircraft cargo bay (fire zone 12) wherein a pressure-relief valve (valve 20) having an inlet (defined by upstream portion of valve 20) connected to the fire zone (12, as seen in Fig 1) and an outlet (defined by downstream portion of valve 20) connected to a region (14) around the fourth fire zone (as seen in Fig 1), the pressure-relief valve having an opened configuration and a closed configuration (see Par 0028), the pressure-relief valve allowing fluid flow communication between the fourth fire zone and the region through the pressure- relief valve in the opened configuration and blocking fluid flow communication therebetween in the closed configuration (as disclosed in Par 0028).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gupta to incorporate the teachings of Chattaway to provide a pressure-relief valve in the fourth compartment, i.e. in the cargo compartment, in order to facilitate equalization of pressure between the cargo compartment and the outside and to get rid of excess pressure (as disclosed in Pars 0027-0029), which would be beneficial for safety measures.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUAN C BARRERA/
Examiner, Art Unit 3752

/STEVEN M CERNOCH/Primary Examiner, Art Unit 3752